966 F.2d 1459
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES OF AMERICA, Appellee,v.John Paul COSTA, Appellant.
No. 91-3698MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 13, 1992.Filed:  June 5, 1992.

Before FAGG, Circuit Judge, BRIGHT, Senior Circuit Judge, and BOWMAN, Circuit Judge.
PER CURIAM.


1
John Paul Costa appeals his convictions on drug-related charges.


2
Costa contends he was unfairly prejudiced by Government evidence that was admitted without objection.  We disagree.  Having carefully reviewed the record for plain error, we conclude that no miscarriage of justice occurred.


3
Costa also contends the evidence is insufficient to support the jury's convictions.  Contrary to Costa's contentions, the record contains substantial evidence on which the jury reasonably could have found Costa guilty on all charges.


4
Costa's convictions are affirmed.